Henry Senkfor, d. b. a. U. S. Wet Wash Laundry Co., filed a petition in the Cuyahoga Common Pleas against Shambaeher. The petition' stated in substance that Shambaeher had been for four years last past a driver on one of the laundry routes of the Laundry Co. in Cleveland, in which capacity, by reason of his position of confidence and trust, he became familiar with the, names and addresses of the Laundry Co.’s customers on his said route.
On March 29, 1924, Shambaeher left the employ of the Laundry Co. and started in business either for himself or on behalf of another laundry. The petition concluded with various allegations as to ¡infringement on valuable property rights, irreparable damage and that there was no adequate remedy at law, and asked for an injunction restraining Shambaeher from soliciting the customers of his former employer.
Shambaeher, through counsel, demurred or) the ground “that the allegations of the petition do not state any violation of the rights of the plaintiff either legal or equitable,” *485which was sustained. The Laundry Co., not desiring to plead further, final judgment was rendered for Shambacher. The Court of Appeals affirmed the decision of the lower court, and the Laundry Company now petitions for a review in the Supreme Court for the following reasons:
Attorneys — Acker & Wald, for Senkfor; John Babka, for Shambacher; all of Cleveland.
1. That the case is of both public and great general interest.
First, that an important percentage of the working population and invested capital of this state is engaged in similar occupations and business, and that neither this court nor any court other than the Court of Common Pleas in any reported decision has decided the law in this or like situations.
Second, that like cases are constantly occurring and that it is important to both labor and capital that their respective rights be definitely determined.
2. That there is prejudicial error in the judgment of the Court of Appeals, to-wit:
First, that the decision of the Court of Ap-Appeals is against the overwhelming weight of authority, including texts, digests and decided cases, and also overrules two lower court decisions of this state on like or analogous facts, namely, Seifred v. Maycox, 14 OD. NP. 536; Smith v. Kernan, 8 OD. Rep. 32.
Second, that recent Supreme Court decisions in other states with identical facts have granted injunctions, citing authorities.
Third, that the Court of Appeals decided the ease on the authority of the unreported decision of City Ice Co. v. Dillman, Vol. 8, page 102, Unreported Cases of the Cuyahoga Appeals, which shows that there was a written contract which governed the rights of the parties and therefore any question of a right under an implied contract was not involved, on the principle of the maxim, “Ex-pressio unius est exclusio alterius.”